Order entered April 14, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01165-CR
                                      No. 05-13-01167-CR
                                      No. 05-13-01168-CR
                                      No. 05-13-01169-CR

                        JASMINE LANETTE JOHNSON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the 194th Judicial District Court
                                 Dallas County, Texas
     Trial Court Cause Nos. F12-70295-M, F12-70296-M, F12-70403-M, F12-70404-M

                                            ORDER
       The Court REINSTATES the appeals.

       On March 19, 2014, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On April 11, 2014, we received the reporter’s record.

Therefore, in the interest of expediting the appeals, we VACATE the March 19, 2014 order

requiring findings.

       We ORDER court reporter Belinda Baraka to file State’s Exhibit nos. 21 and 22, CDs,

within FIFTEEN DAYS of the date of this order.

       Appellant’s brief is due within forty-five days of the date of this order.
           We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Belinda Baraka, official court reporter, 194th Judicial District Court, and to counsel for all

parties.

                                                   /s/   DAVID EVANS
                                                         JUSTICE